DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 5, 8, 9, 10 and 11 are objected to because of the following informalities:  
In regard to claim 2, clear and proper antecedent basis for the “low pressure confirmatory flow sensor” (line 2) and the “low pressure delivery flow sensor” (line 2 and 3) should be defined.
In regard to claim 3, clear and proper antecedent basis for the “low pressure confirmatory flow sensor” (line 1 and 2) and the “low pressure delivery flow sensor” (line 1) should be defined.
In regard to claim 5, clear and proper antecedent basis for the “low pressure gas supply” (line 1) should be defined.
In regard to claim 8, clear and proper antecedent basis for the “low pressure outlet port” (line 4) should be defined.
In regard to claim 9, clear and proper antecedent basis for the “low pressure outlet port” (line 6) should be defined.
In regard to claim 10, clear and proper antecedent basis for the “three-way valve” (line 3) should be defined.
In regard to claim 11, clear and proper antecedent basis for the “low pressure delivery flow sensor” (line 3 and 4) should be defined.


Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1,  the phrase “…differs from the other measured breathing flow rates by greater than a threshold amount” (lines 15 and 16) is confusing, especially since it is unclear as to what “other breathing flow rates” Applicant is referring to.  Clarification is respectfully requested.
In regard to claim 2,  the phrase “…differs from the other measured breathing flow rates by greater than a threshold amount” (lines 4 and 5) is confusing, especially since it is unclear as to what “other breathing flow rates” Applicant is referring to.  Clarification is respectfully requested.

Conclusion
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
none of the prior art of record, alone or in combination, teach Applicant’s invention of method of confirming the proper functioning of a gas delivery and injection module operation inclusive of the claimed details in regard to determining if one of the breathing gas flow rates measured at the confirmatory flow sensor, the delivery flow sensor, the injection module confirmatory flow sensor or the injection module delivery flow sensor differs from the other measured breathing gas flow rates (i.e. as long as such measured rate is properly defined) by greater than a threshold, as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649